Title: To Thomas Jefferson from Gideon Granger, 6 May 1803
From: Granger, Gideon
To: Jefferson, Thomas


          
            Dr Sir.
            New York May 6th. 1803.
          
          I arrived here yesterday noon having taken time to ascertain the State of Things in the Several States. you are so near Maryland that any remarks are unnecessary. In Delaware the unhappy divisions among our friends will give additional Strength to Our Enemies and we may set down that Tory State lost. The fretful turbulent Disposition which has manifested itself in Pha. originated in some degree from a Sufficient cause which I will explain when I return a reunion will take place and in the Issue it will be useful. I had a long conversation with Tench Cox and can truly say I admire him both for Talents, conduct and Manners—Their Resolves will be so tempered as to remove most of the unpleasant feelings which have been experienced. The State of New Jersey is interesting. In joint meeting the whole number is 52—of these the Republicans have 24 certain and the Tories 19. A Sharp contest exists respecting the remaining 9. From a display of a variety of facts I have been convinced we shall Succeed in Huntingdon County which gives us 29. Our paper in that County has increased 600 in 6 mths. by fair Subscription and all our friends are confident of 300 majority—The Clerk of the various republican meetings says there will be a majority of at least 500. The Other remaining County is Gloucester in that there is certainly a majority of Republicans—but unfortunately a misunderstanding subsists between two Influential Characters, which if not removed will, as it has done, give the Tories a majority—both of these Counties have lately elected a republican Court of Free holders—The first has 11—agt. 9—the last 14–6—I believe we may calculate on that State. Our Triumph in this State is the greatest we have ever had. There are 30 Counties. from the best Information now to be procured. we have carried 25 Counties & 2 agt. 1 in the 26th. The Conduct of this One is [doubtful?]. In two Counties (Albany & Oneida) [they] have carried 9 members & in the latter we have one. Two Counties are very doubtful (Chenango & Ontario) my own opinion is from a knowledge of the settlements. They will be divided—we are certain in this state of 83 agt. 17. and it will probably be 86 agt. 14. In the Senatorial elections we have carried every Member but One and it is believed that One also, but that is uncertain—The probable state of the Senate will be 26 agt. 6—we are certain of 25. agt. 7.—
          In Rhode Island we have carried an increased majority of 2 in the House. And every Other Officer—Gov: Lt. Gov. 10 Counsellors. Treasurer.  &c. without opposition.
          With great Esteem Your friend
          
            Gidn Granger
          
         